Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paraskevas (US 4,879,892) in view of Chen et al., hereinafter Chen (CN 103447327), and Klingen et al., hereinafter Klingen (US 6,715,332). For text citations of Chen, refer to the machine translation provided as Non-Patent Literature in the Office action mailed 04/29/2021.
Regarding Claim 1, Paraskevas discloses (Figure 1) a drawing carriage (carriage 5) for a drawing machine (continuous drawing machine 1), comprising two clamping jaws (inner gripping surfaces of clamping jaws 6, 7) as well as a clamping jaw moving device for an opening and closing movement of the clamping jaws (column 4 lines 8-12), wherein the clamping jaw moving device directly or indirectly engages the clamping jaws.
The structure of the disclosed clamping jaw moving device of Paraskevas is different than that of the claimed invention. Chen teaches (Figures 1 and 6) a drawing carriage (left trolley 5) for a drawing machine, comprising two clamping jaws (left clamp 6) as well as a 

    PNG
    media_image1.png
    344
    547
    media_image1.png
    Greyscale

Chen Annotated Figure 6
Paraskevas and Chen do not disclose or teach that the clamping jaw moving device comprises exactly one linear motor; rather, the device which causes the opening and closing movement of the clamping jaws in the invention of Chen is a hydraulic cylinder. Klingen teaches that hydraulic cylinders and linear motors may be used interchangeably to generate movement of components on a drawing carriage (column 3 lines 9-16), and further teaches that they provide the advantage of allowing for precise control and providing rapid acceleration and braking (column 2 lines 37-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping jaw moving device of the drawing carriage disclosed by Paraskevas and modified by Chen by performing a simple substitution of the hydraulic cylinder for a linear motor, as taught by Klingen, to perform the same function of creating an opening and closing movement of the clamping jaws.
Regarding Claim 2, with reference to the aforementioned combination of Paraskevas, Chen, and Klingen, Chen teaches (Figure 1) the clamping jaw moving device (left pressing hydraulic cylinder 4) is configured so as to displace the clamping jaws (left clamp 6) in the longitudinal direction of the drawing carriage (see arrow above left trolley 5 in Figure 1).
Regarding Claims 3 and 10, Paraskevas and Chen do not disclose or teach a feed-in device. Klingen teaches (Figure 9) a drawing carriage (carriage 226) for a drawing machine (unit 201) comprising a feed-in device (clamping jaws 227a and 227b) for feeding in material to be drawn (workpiece 212) towards the clamping jaws (clamping jaws 228a and 228b; column 8 lines 6-8 and 12-15: clamping jaws 227a/227b engage the workpiece as it exits die 210 to feed it towards clamping jaws 228a/228b), the feed-in device having a feed-in linear motor for the feed-in motion (column 8 lines 1-2; the movements of all the components of carriage 226 are controlled by linear motors). The feed-in device allows the drawing carriage to engage the material to be drawn immediately after exiting the die and predraws it a sufficient length such that it can be engaged by the clamping jaws for the drawing operation (column 8 lines 29-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing carriage disclosed by Paraskevas and modified by Chen to also comprise a feed-in device for feeding in material to be drawn towards the clamping jaws, the feed-in device having a feed-in linear motor for the feed-in motion, as taught by Klingen, so that the material to be drawn can be engaged immediately after passing through the die and be fed towards the clamping jaws for the drawing operation.
Regarding Claim 4, Paraskevas discloses (Figure 1) a drawing machine (continuous drawing machine 1) comprising a drive unit (drive 9) for driving at least two drawing carriages 
The structure of the disclosed clamping jaw moving device of Paraskevas is different than that of the claimed invention. Chen teaches (Figures 1 and 6) a drawing carriage (left trolley 5) comprising two clamping jaws (inner gripping surfaces of left clamp 6) and a clamping jaw moving device (left pressing hydraulic cylinder 4) for an opening and closing movement of the clamping jaws, wherein the clamping jaw moving device comprises a stator part directly affixed on the drawing carriage (see Annotated Figure 6 above) and a mover part (piston rod of left pressing hydraulic cylinder 4, see Annotated Figure 6 above) that is directly arranged on the drawing carriage ([0071] lines 513-514; the piston rod is connected to first connecting plate 3-1, which is a component of the left trolley 5, i.e. the drawing carriage) and linearly movable relative to the stator part by two guide rods arranged above the clamping jaws (piston rod of upper left hydraulic cylinder 2, [0059] lines 365-366 and [0075] lines 566, 571; upper guide rail 7, [0059] lines 374-375: the piston rod of upper left hydraulic cylinder 2 and the upper guide rail 7, both located above left clamp 6 as shown in Figure 1, guide the movement of the left trolley 5 as the piston rod of left pressing hydraulic cylinder 4, which is attached to the left trolley 5, moves linearly relative to the cylinder of left hydraulic pressing cylinder 4), the mover part directly or indirectly engaging the clamping jaws ([0071] line 509). The clamping jaw moving device of Chen performs the same function, i.e. opening and closing the clamping jaws, as that disclosed by Paraskevas. Paraskevas states that modifications may be made to the disclosed 
Paraskevas and Chen do not disclose or teach a linear motor for the clamping jaw moving device; rather, the device which causes the opening and closing movement of the clamping jaws in the invention of Chen is a hydraulic cylinder. Klingen teaches that hydraulic cylinders and linear motors may be used interchangeably to generate movement of components on a drawing carriage (column 3 lines 9-16), and further teaches that they provide the advantage of allowing for precise control and providing rapid acceleration and braking (column 2 lines 37-38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping jaw moving device of the drawing carriage in the drawing machine disclosed by Paraskevas and modified by Chen by performing a simple substitution of the hydraulic cylinder for a linear motor, as taught by Klingen, to perform the same function of creating an opening and closing movement of the clamping jaws.
Regarding Claims 5, 7, and 9, Paraskevas discloses (Figure 1) the drive unit (drive 9) has at least one drive cam (cam curves 24 and 25) which rotates about a longitudinal axis (rotating shaft 23 extending in drawing direction 15) during operation and drives one of the drawing carriages (drawing carriage 5) into a translational movement parallel to the longitudinal axis (column 4 lines 27-28). 
Regarding Claim 6, with reference to the aforementioned combination of Paraskevas, Chen, and Klingen of Claim 4, Chen teaches (Figure 1) the clamping jaw moving device (left pressing hydraulic cylinder 4) is configured so as to displace the clamping jaws (inner gripping surfaces of left clamp 6) in the longitudinal direction of the drawing carriage (see arrow above left trolley 5 in Figure 1).
Regarding Claim 8, Paraskevas and Chen do not disclose a feed-in device. Klingen teaches (Figure 9) a drawing carriage (carriage 226) for a drawing machine (unit 201) comprising a feed-in device (clamping jaws 227a and 227b) for feeding in material to be drawn (workpiece 212) towards the clamping jaws (clamping jaws 228a and 228b; column 8 lines 6-8 and 12-15: clamping jaws 227a/227b engage the workpiece as it exits die 210 to feed it towards clamping jaws 228a/228b), the feed-in device having a feed-in linear motor for the feed-in motion (column 8 lines 1-2; the movements of all the components of carriage 226 are controlled by linear motors). The feed-in device allows the drawing carriage to engage the material to be drawn immediately after exiting the die and predraws it a sufficient length such that it can be engaged by the clamping jaws for the drawing operation (column 8 lines 29-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing machine disclosed by Paraskevas and modified by Chen to also comprise a feed-in device for feeding in material to be drawn towards the clamping jaws, the feed-in device having a feed-in linear motor for the feed-in motion, as taught by Klingen, so that the material to be drawn can be engaged immediately after passing through the die and be fed towards the clamping jaws for the drawing operation.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. As discussed above in relation to Claims 1 and 4, Chen discloses the guide rods arranged above the clamping jaws that guide the mover part in a purely linear movement relative to the stator part as recited in the amended claims. The claims are therefore rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725